DETAILED ACTION
Applicant’s amendment filed March 9, 2022 is acknowledged.
Claims 6, 7, 12, 13, 15-21, and 25 are cancelled as previously indicated.
Claims 1-5, 8-11, 14, 22-24, and 26-30 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1-5, 8-11, 14, 23, 24, 27, 28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelletier et al. (hereinafter Pelletier) (WIPO International Publication # WO 2011/137408 A2) in view of Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2015/0103767 A1).
Regarding claims 1 and 8, Pelletier teaches and discloses a method and station (STA) (figure 1; [0047]) comprising a processor; and a transceiver, 
the processor and the transceiver configured to receive a trigger frame to transmit an uplink (UL) feedback response (UCI containing HARQ response) on a channel simultaneously with at least one other STA ([0002]; [0011]; [0016]; [0266]; teaches determining uplink control information (UCI) is to be transmitted by a trigger and the UCI containing a HARQ and multiplexing uplink control information of different WTRUs on the uplink channel at the same time/simultaneously), and the processor and the transceiver are further configured to transmit the UL feedback response on the channel ([0131]; “…an indication…that the allocation may be used for transmission of UCI…”; teaches an indication in the control signal that the allocation may be used for transmission of UCI). 
However, Pelletier may not expressly disclose wherein the trigger frame includes an indication of association IDs (AIDs) of STAs triggered by the trigger frame; and transmitting the UL feedback response on the channel an interframe space after the trigger frame using an assigned orthogonal sequence that indicates an AID of the STA.
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the trigger frame (beacon) includes an indication of association IDs (AIDs) of STAs triggered by the trigger frame ([0196]; [0199]; teaches the TIM in a beacon indicates the association identifier, AIDs, of the stations); and transmitting the UL feedback response (uplink PS-Poll Frame) on the channel an interframe space (inter-frame space, IFS) after the trigger frame using an assigned orthogonal sequence (preamble) that indicates an AID of the STA ([0175]; [0243]; [0287]; “…a preamble (e.g., a partial AID of an SIG field) of the data frame…”; [0325]; teaches the STA transmits an UL feedback response, such as a PS-Poll frame, an IFS after receiving the beacon frame from the AP and indicating the AID).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the STA transmits an UL feedback response, such as a PS-Poll frame an IFS after receiving the beacon frame from the AP and indicating the AID as taught by Kim with the method and device as disclosed by Pelletier for the purpose of providing efficient polling of terminal devices in the network and controlling power consumption of the station, as suggested by Kim.

Regarding claims 2 and 9, Pelletier, as modified by Kim, further teaches and discloses wherein the processor and the transceiver are further configured to transmit a management frame including an information element that indicates that the STA has capability for simultaneous multiple frame transmission and reception ([0266]; “…the number of WTRUs that may be multiplexed simultaneously in the same RB. One or more RBs for PUSCH may be allocated and used for transmitting uplink control information for multiple WTRUs…”). 

Regarding claims 3 and 10, Pelletier, as modified by Kim, further teaches and discloses wherein the trigger frame further comprises an information element that indicates that the STA has capability for simultaneous multiple frame transmission and reception for UL PS-Poll ([0266]; “…the number of WTRUs that may be multiplexed simultaneously in the same RB. One or more RBs for PUSCH may be allocated and used for transmitting uplink control information for multiple WTRUs…”). 

Regarding claims 4 and 11, Pelletier, as modified by Kim, discloses the claimed invention, but may not expressly disclose wherein the processor and the transceiver are further configured to receive buffered data from an access point (AP) on a condition that the processor and the transceiver transmitted the UL feedback response.
Nonetheless, Kim further teaches and suggests wherein the processor and the transceiver are further configured to receive buffered data from an access point (AP) on a condition that the processor and the transceiver transmitted the UL feedback response ([0008]; [0182]; teaches buffered data).

Regarding claim 5, Pelletier, as modified by Kim, further teaches and discloses wherein the STA is a non-access point (non-AP) station (STA) in a basic service set (BSS) (figure 3; [0011]). 

Regarding claim 14, Pelletier teaches and discloses a base station (base station, figure 3) comprising: a processor; and a transceiver, the processor and the transceiver configured to transmit a trigger frame triggering each of a plurality of STAs (figure 1; [0047]) to transmit an uplink (UL) feedback response on a channel simultaneously with each other one of the plurality of STAs ([0002]; [0011]; [0016]; [0023]; [0253]; [0266]; teaches determining uplink control information (UCI) is to be transmitted by a trigger and the UCI containing a HARQ and multiplexing uplink control information of different WTRUs on the uplink channel at the same time/simultaneously). 
However, Pelletier may not expressly disclose the trigger frame including an indication of association IDs (AIDs) of the plurality of STAs triggered by the trigger frame; and determining the AID corresponding to each response based on an assigned orthogonal sequence that indicates a respective AID of each of the at least two of the plurality of STAs.
Nonetheless, in the same field of endeavor, Kim teaches and suggests the trigger frame including an indication of association IDs (AIDs) of the plurality of STAs triggered by the trigger frame ([0196]; [0199]; teaches the TIM in a beacon indicates the association identifier, AIDs, of the stations); and determining the AID corresponding to each response (PS-Poll Frame) based on an assigned orthogonal sequence that indicates a respective AID of each of the at least two of the plurality of STAs ([0243]; [0287]; [0325]; teaches the STA transmits an UL feedback response, such as a PS-Poll frame, an IFS after receiving the beacon frame from the AP and indicating the AID).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the STA transmits an UL feedback response, such as a PS-Poll frame, an IFS after receiving the beacon frame from the AP and indicating the AID as taught by Kim with the method and device as disclosed by Pelletier for the purpose of providing efficient polling of terminal devices in the network and controlling power consumption of the station, as suggested by Kim.

Regarding claims 23, 27, and 30, Pelletier, as modified by Kim, discloses the claimed invention, but may not expressly disclose wherein the trigger frame includes a single bit to indicate that a type of feedback response requested in response to the trigger frame is a power save poll (PS-Poll).
Nonetheless, Kim further teaches and suggests wherein the trigger frame includes a single bit to indicate that a type of feedback response requested in response to the trigger frame is a power save poll (PS-Poll) ([0325]; [0359]; [0360]; [0367]; teaches the response is a PS-Poll frame).

Regarding claims 24 and 28, Pelletier, as modified by Kim, discloses the claimed invention, but may not expressly disclose wherein the response frame includes a single bit indicating that the STA has buffered UL data and whether the buffered UL data exceeds a threshold.
Nonetheless, Kim further teaches and suggests wherein the response frame includes a single bit indicating that the STA has buffered UL data and whether the buffered UL data exceeds a threshold ([0008]; [0182]; [0325]; teaches buffered data exceeds threshold).

Claims 22, 26, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelletier et al. (hereinafter Pelletier) (WIPO International Publication # WO 2011/137408 A2) in view of Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2015/0103767 A1), and further in view of GHOSH et al. (hereinafter Ghosh) (U.S. Patent Application Publication # 2014/0071959 A1).
Regarding claims 22, 26, and 29, Pelletier, as modified by Kim, discloses the claimed invention, but may not expressly disclose wherein the trigger frame is a contention-free-poll (CF-Poll) frame and the response frame is a response to the CF-Poll frame.
Nonetheless, in the same field of endeavor, Ghosh teaches and suggests wherein the trigger frame is a contention-free-poll (CF-Poll) frame and the response frame is a response to the CF-Poll frame ([0129]; [0130]; [0131]; teaches the trigger frame is a CF-Poll frame).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the trigger frame is a CF-Poll frame as taught by Ghosh with the method and device as disclosed by Pelletier, as modified by Kim, for the purpose of avoiding collision and improving power saving mechanism in a wireless network, as suggested by Ghosh.


Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
Consider claim 1, Applicant argues, on pages 8-10 of the Remarks, that “transmitting the UL feedback response on the channel an interframe space after the trigger frame using an assigned orthogonal sequence that indicates an AID of the STA”.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Pelletier, as modified by Kim, still teaches and suggests transmitting the UL feedback response on the channel an interframe space after the trigger frame using an assigned orthogonal sequence that indicates an AID of the STA.
Pelletier is relied upon to teach and disclose a WTRU determining that uplink control information (UCI), which contains a HARQ response, is to be transmitted by a trigger and multiplexing uplink control information of different WTRUs on the uplink channel at the same time/simultaneously ([0002]; [0011]; [0016]; [0266]).
Kim is relied upon to teach and disclose a beacon (analogous to the claimed trigger frame) includes a TIM which indicates the association identifier, AIDs, of the stations ([0196]; [0199]), and the station transmitting an uplink poll frame/response after an inter-frame space using a preamble (analogous to the claimed orthogonal sequence) including AID information ([0175]; [0243]; [0287]; “…a preamble (e.g., a partial AID of an SIG field) of the data frame…”; [0325]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the STA transmits an UL feedback response, such as a PS-Poll frame an IFS after receiving the beacon frame from the AP and indicating the AID as taught by Kim with the method and device as disclosed by Pelletier for the purpose of providing efficient polling of terminal devices in the network and controlling power consumption of the station, as suggested by Kim.
Therefore, based on the broadest reasonable interpretation, it is the combination of Pelletier and Kim that still teaches and suggests transmitting the UL feedback response on the channel an interframe space after the trigger frame using an assigned orthogonal sequence that indicates an AID of the STA.
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For independent claims 8 and 14, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1.
For dependent claims 2-5, 9-11, 22-24, and 26-30, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1, 8, and 14, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 19, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477